Citation Nr: 1200036	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970 and from August 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision which granted service connection for right knee osteoarthritis and assigned a 10 percent disability rating effective March 10, 2006.

A video conference hearing was held in April 2011 with the Veteran in Newark, New Jersey, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file and was considered on appellate review.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for a left knee disability secondary to service-connected right knee osteoarthritis been raised by the record, specifically in the Veteran's April 2011 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 12, 2006, the Veteran's right knee disability was manifested by objective findings of arthritis, extension of 0 degrees, and flexion of 125 degrees.

2.  From September 12, 2006, the Veteran's right knee disability was manifested by objective findings of dislocated semilunar cartilage, multiple effusions, and subjective reports of locking. 


CONCLUSIONS OF LAW

1.  Prior to September 12, 2006, the criteria for an evaluation in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2011).

2.  From September 12, 2006, the criteria for a 20 percent disability rating for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's March 2009 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an August 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's right knee condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

The Veteran underwent a VA examination in July 2006.  The claims file was reviewed by the examiner.  With respect to current symptoms, the Veteran reported a constant aching pain in his right knee, rated as 7/10 to 8/10 in severity.  Pain was aggravated by walking and kneeling.  He also experienced buckling and locking.  He did not utilize a brace or other assistive device.  He was fully independent in activities of daily living.  On examination, there was no gross deformity of the knee.  Range of motion was 0 degrees to 125 degrees, with the onset of pain at 30 degrees.  There was no ligamentous laxity.  McMurray's test was negative.  The Veteran's gait was normal.  X-rays showed a small suprapatellar spur.  There was no evidence of fracture, dislocation, fluid, or loose bodies.  

VA treatment records dated September 2006 show the Veteran continued to experience pain averaging 6/10 in severity.  He treated his condition with Naprosyn and Tylenol Number 3.  He had difficulty rising from a kneeling position, traversing stairs, and engaging in prolonged walking.  His right knee also gave out sometimes when ambulating.  On examination, there was no visible effusion.  The Veteran's gait was slightly antalgic to the right side.  There was diffuse tenderness over the knee.  Strength in the right lower extremity was 4/5.  Sensation was intact and reflexes were 1+ and symmetric bilaterally.  There was a minimal increase in laxity on the right versus the left.  McMurray's test was negative.  The Veteran was prescribed an open patella hinged brace for stability.

Additional records dated October 2006 include an MRI of the right knee, which revealed a complete tear of the ACL, and horizontal tear involving the anterior and posterior horns of the medial meniscus with meniscal extrusion.  On examination, there was a mild right knee effusion.  The Veteran ambulated with an antalgic gait to the right side with use of a straight cane.  Strength in the right lower extremity was 4/5.  Sensation was intact and reflexes were 1+ and symmetric bilaterally.  There was a minimal increase in laxity on the right versus the left.  McMurray's test was negative.

On examination in November 2006, there was no effusion, warmth or erythema about the knee joint.  The Veteran had full and painless range of motion.  There was no instability present.  Strength was 5-/5, and the Veteran ambulated with a cane.

Private treatment records dated November 2006 and January 2007 show reports of "good" or "normal" range of motion, though specific measurements were not recorded.  He underwent an arthroscopic medial meniscectomy in November, and received Synvisc injections in January.  

Additional private records dated April 2008 show the Veteran demonstrated full extension.  There was no effusion, but some tenderness was present at the superior pole of the patella.  X-rays revealed moderate degenerative changes.  In May 2008, the Veteran had Hyalgen injected into his knee.

An August 2009 x-ray revealed mild to moderate tricompartmental arthritis with moderate joint effusion.  A September 2009 MRI revealed chronic degenerative tears of the anterior and posterior horn of the medial meniscus, chronic full thickness or a complete tear of the ACL, and an small suprapatellar right knee joint effusion, among other findings.

Private records dated September 2009 show the Veteran underwent an additional arthroscopy in June 2008.  His treating physician subsequently suggested that the Veteran undergo a total right knee replacement.  Examination revealed adequate range of motion with a slight loss of extension.  There was no effusion, but a "little bit" of synovitis was present.  

VA records from November 2009 show the Veteran reported experiencing a dull pain most of the time, along with clicking, swelling, and a feeling of laxity.  His knee also gave out at times.   Pain was rated as 6/10 in severity, but would reach as high as 9/10.  On examination, there was no erythema, effusion, edema, or gross deformity.  The knee was warm to the touch, with tenderness over the medial and lateral joint lines, as well as the patella and patellar tendon.  Some laxity was also present.  Active range of motion was described as minus 30 degrees of full extension and minus 20 degrees of full flexion.  Right knee extensor strength was 4/5.  During an additional examination in November 2009, range of motion was recorded as 5 to 110 degrees, with pain at the end range.

In December 2009, the Veteran demonstrated 0 to 90 degrees of active range of motion.  There was no erythema or excessive warmth, but some minimal effusion was noted.  McMurray's, Lachmann's, and anterior drawer testing were all positive.  

VA treatment records reflect that the Veteran underwent an additional arthroscopy in January 2010.  The postoperative diagnoses were a medial meniscal tear and degenerative joint disease.  After the procedure, there was some swelling and tenderness, but range of motion was described as normal.  Additional records for January reflect range of motion findings of 10 degrees to 95 degrees, and 0 degrees to 100 degrees.

The Veteran submitted an undated statement in which he reported experiencing pain severe enough to limit him to bed rest for 1 or 2 days.  He also experienced locking and giving way.  The Veteran's wife also submitted an April 2011 statement in support of the Veteran's claim.  She stated that he was unable to do activities that involved walking, bending, or stooping over for a prolonged period.  He was unable to take trips with his grandchildren, and his condition affected the couple's intimate relations.

The Veteran also testified at a Board hearing in April 2011.  He reported being advised that the only remaining treatment option for his condition was a total right knee replacement.  He had undergone physical therapy, but it did nothing to address his disability.  He ambulated with a cane and a brace, and stated that his knee would often give out or lock up a couple times per day.  

C.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 36; see 38 C.F.R. § 4.40.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).

Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

D.  Analysis

Based on the preponderance of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to September 12, 2006.  The evidence during that period does not reflect findings consistent with a higher rating.  Specifically, the Veteran demonstrated 0 degrees of extension and 125 degrees of flexion during his VA examination.  Although the onset of pain occurred at 30 degrees, there is no indication that it affected normal working movements of the body.  See Mitchell, supra.  Indeed, the Veteran had a normal gait and was fully independent in the activities of daily living.  Therefore, the assigned 10 percent rating for arthritis with painful motion adequately addresses the Veteran's range of motion findings.  In addition, there was no laxity demonstrated on examination, and while the Veteran reported some giving way, no assistive devices were utilized and the Veteran had a normal gait.  Therefore, a rating for instability under Diagnostic Code 5257 is not warranted.

However, from September 12, 2006, the Board finds that a 20 percent rating, but no more, under Diagnostic Code 5258 is appropriate.  As of that date, the Veteran was prescribed a brace for stability, based on objective findings of some laxity in the right knee.  MRI findings from October 2006 reflect dislocated cartilage in the right knee, and physical examination also revealed a mild effusion.  The Veteran continued to experience effusions throughout the remainder of the appeal period, including in August 2009, September 2009, and December 2009.  Moreover, during his VA examination, and again through additional lay statements and testimony, the Veteran also reported that his knee locked at times.  The Veteran also underwent several arthroscopic procedures and received injections for the treatment of knee pain.  This disability picture is most consistent with the criteria listed under Diagnostic Code 5258 which provides a 20 percent disability rating.  38 C.F.R. § 4.7.

In light of the findings of laxity, the Veteran's own reports of giving way, and the use of a brace, the Board has also considered a rating under Diagnostic Code 5257 for instability.  However, these findings are contemplated in the assigned rating for dislocated semilunar cartilage, and a separate rating for instability would constitute pyramiding.  See 38 C.F.R. § 4.14.

A rating higher than 20 percent is not warranted however, as the evidence does not approximate extension limited to 20 degrees or flexion limited to 30 degrees.  Also, while some instability has been demonstrated, the evidence does not show that it approximates the level of "severe" as contemplated by Diagnostic Code 5257, or that the Veteran's disability approximates impairment consistent with a higher, 30 percent, rating.  38 C.F.R. § 4.7.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right knee pain and locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the ratings assigned herein.

E.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for right knee osteoarthritis prior to September 12, 2006 is denied.

A 20 percent rating for right knee osteoarthritis from September 12, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In an undated written statement, and again at his April 2011 Board hearing, the Veteran indicated that he retired [early] due to his disability.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

In this case, the Veteran was afforded a VA examination in July 2006.  However, employability was not addressed.  In addition, the Veteran is also service-connected for acne vulgaris and a fungus infection.  Therefore, he should be afforded a general examination, and the examiner should determine whether the Veteran's service-connected disabilities collectively render him unable to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO/AMC should request that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC should explain how to establish entitlement to a TDIU.

3.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities (right knee osteoarthritis, acne vulgaris, fungus infection) have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to the question(s) posed.  If not, the report should be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16.  If the benefit sought is denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


